As filed with the Securities and Exchange Commission on November 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: September 30, 2010 Item 1. Schedule of Investments. PORTFOLIO 21 SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 82.3% Automobiles & Components: 1.9% Denso Corp. (Japan) $ Johnson Controls, Inc. (United States) Banks: 2.4% HSBC Holdings PLC (United Kingdom) Royal Bank of Canada (Canada) UniCredit SpA (Italy) Westpac Banking Corp. (Australia) Capital Goods: 9.9% ABB Ltd. (Switzerland) Abengoa SA (Spain) Acciona SA (Spain) Apogee Enterprises, Inc. (United States) Atlas Copco AB - Class A (Sweden) Eaton Corp. (United States) Hyflux Ltd. (Singapore) Kurita Water Industries Ltd. (Japan) Schneider Electric SA (France) Siemens AG - Registered Shares (Germany) Skanska AB - Class B (Sweden) SKF AB - Class B (Sweden) Tennant Co. (United States) Volvo AB - Class B (Sweden) Commercial Services & Supplies: 0.2% Herman Miller, Inc. (United States) Consumer Durables & Supplies: 3.9% Electrolux AB - Class B (Sweden) Koninklijke Philips Electronics NV - ADR (Netherlands) Nike, Inc. (United States) Sharp Corp. (Japan) Shimano, Inc. (Japan) Energy: 1.0% Vestas Wind Systems A/S (Denmark) (a) Food & Staples Retailing: 2.8% Carrefour SA (France) Tesco PLC (United Kingdom) United Natural Foods, Inc. (United States) (a) Whole Foods Market, Inc. (United States) (a) Food, Beverage & Tobacco: 0.3% Cosan Ltd. - Class A (Brazil)(a) Health Care Equipment & Services: 3.4% Baxter International, Inc. (United States) Olympus Corp. (Japan) Smith & Nephew PLC (United Kingdom) Hotels, Restaurants & Leisure: 0.6% Accor SA (France) Household & Personal Products: 0.7% Natura Cosmeticos SA (Brazil) Internet Software & Services: 0.9% Ebay, Inc.(United States) Life Sciences Tools & Services: 0.6% Life Technologies Corp.(United States) Materials: 9.9% Air Liquide (France) Ecolab, Inc. (United States) Johnson Matthey PLC (United Kingdom) Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Schnitzer Steel Industries, Inc. (United States) Sonoco Products Co. (United States) Svenska Cellulosa AB - Class B (Sweden) Teijin Ltd. (Japan) Umicore (Belgium) Media: 1.0% British Sky Broadcasting Group PLC (United Kingdom) Reed Elsevier PLC (United Kingdom) Personal Products: 0.6% L'oreal(France) Pharmaceuticals & Biotechnology: 10.7% Johnson & Johnson (United States) Novartis AG (Switzerland) Novo-Nordisk A/S - Class B (Denmark) Roche Holding AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 2.3% British Land Co. PLC (United Kingdom) Potlatch Corp. (United States) Unibail-Rodamco SA (France) Retailing: 2.4% Hennes & Mauritz AB - Class B (Sweden) Staples, Inc. (United States) Semiconductors & SemiconductorEquipment: 1.5% Applied Materials, Inc. (United States) Intel Corp. (United States) Software & Services: 4.7% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) Google, Inc. (United States) (a) Specialty Retail: 0.6% Best Buy, Inc.(United States) Technology Hardware & Equipment: 6.2% Canon, Inc. (Japan) Cisco Systems, Inc. (United States) (a) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Sunpower Corp. - Class A (United States) (a) Telecommuincation Services: 3.0% Telefonica SA (Spain) Transportation: 3.7% Canadian Pacific Railway Ltd. (Canada) Deutsche Post AG (Germany) East Japan Railway Co. (Japan) Mitsui OSK Lines Ltd. (Japan) MTR Corp. (Hong Kong) TNT NV (Netherlands) Utilities: 7.1% Companhia de Saneamento Basico do Estado deSao Paulo- ADR (Brazil) EDF Energies Nouvelles SA (France) EDP Renovaveis SA (Spain) (a) Iberdrola Renovables SA (Spain) National Grid PLC (United Kingdom) Ormat Technologies, Inc. (United States) Portland General Electric Co. (United States) Red Electrica Corporacion SA (Spain) Scottish & Southern Energy PLC (United Kingdom) Severn Trent PLC (United Kingdom) Verbund AG (Austria) TOTAL COMMON STOCKS (Cost $261,475,229) PREFERRED STOCKS: 2.9% Commercial Banks: 1.1% Banco Bradesco SA(Brazil) Itau Unibanco Holding SA(Brazil) Household & Personal Products: 1.8% Henkel KGaA(Germany) TOTAL PREFERRED STOCKS (Cost$7,108,014) SHORT-TERM INVESTMENTS: 12.1% Certificates of Deposit: 0.3% Calvert Social Investment Foundation 2.000%, 04/15/2011 ShoreBank 0.700%, 10/14/2010 Money Market Funds: 11.8% Invesco Liquid Assets - Institutional Class, 0.230% (b) Fidelity Money Market Portfolio - Select Class, 0.202% (b) Goldman Sachs Financial Square Government Fund - Institutional Class, 0.094% (b) TOTAL SHORT-TERM INVESTMENTS (Cost$44,755,472) TOTAL INVESTMENTS IN SECURITIES: 97.3% (Cost$313,338,715) Other Assets in Excess of Liabilities: 2.7% TOTAL NET ASSETS: 100.0% (a) Non-income producing security. (b) 7-Day Yield as of September 30, 2010. ADR American Depository Receipt The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Perkins Discovery Fund’s (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Country Percent of Total Net Assets Australia % Austria % Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Italy % Japan % Netherlands % Singapore % Spain % Sweden % Switzerland % United Kingdom % United States % Other Assests in Excess of Liabilities % % Summary of Fair Value Exposure at September 30, 2010 (Unaudited) Portfolio 21 (the "Fund") utilizes various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quotesdprices for the identical insturment of an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks ConsumerDiscretionary $ - ConsumerStaples - Financials - HealthCare - Industrials - InformationTechnology - Materials - Telecommunication Services - - Utilities - Total Common Stocks - Preferred Stocks^ - - Short-Term Investments Certificates of Deposit - Money Market Funds - Total Short-Term Investments - Total Investments in Securities $ - ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) /s/ RobertM. Slotky Robert M. Slotky, President DateNovember 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President Date November 26, 2010 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date November 24, 2010 * Print the name and title of each signing officer under his or her signature.
